Case 1:19-cv-13810-JEL-PTM ECF No. 1-7 filed 12/30/19               PageID.90      Page 1 of 1

     Freeland Community School District·                                                      G
     Matthew A . .Cairy, Superintendent           Phone (989) 695-5527        710 Powley Drive
     www.freelandschools.net                      Fax (989) 695-5789   Freeland, Ml 48623-8106



  August 6, 2019

  Jason and Amber Kutchinski                   Philip Ellison, Outside Legal Counsel
                                               PO Box 107
  Freeland, MI 48623                           Hemlock, MI 48626

  Dear Jason & Amber:

  This letter is to formally communicate with you that H       K           has received a
  ten (10) day suspension for his actions on May 11-13, 2019, including: gross
  misbehavior for his posting a fake Instagram account impersonating a teacher (under an
  assumed name), posting to that account as the teacher, and sharing the username and
  password with other students. The findings of fact listed above are based on stipulations
  of fact made at solely for the purpose of this hearing.

  The suspension will be for ten (10) days, with twenty-three (23) days served, beginning
  on May 14, 2019, and concluding on June 14, 2019, due to the adjournment of the
  hearing.

  Additionally, please realize that H     will be held to an extremely limited level of
  tolerance regarding any instances of misuse of technology or social media in the future.

  Please let us know if you have any questions, or ifwe can assist in any way. I can be
  contacted at 989.695.5527 or at cairym@freelandschools.net.

   Respectfully,



   Matthew A. Cairy, Superintendent
   Freeland Community School District

   cc: Traci Smith, FHS Principal
